DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear in claim 1, as written, if applicant intends for component a) to comprise six or more carbon atoms overall (all carbon atoms in the molecule); if applicant intends for the carboxylic acid moiety to comprise six or more carbon atoms; or if applicant intends for the ethylenically unsaturated moiety to comprise six or more carbon atoms.  Clarification is 
Regarding claim 26, there are not method steps.  It is unclear the intended use of the claimed composition.  For example, is said composition used as the adhesive in said method or is said composition used to make another article used within the method to obtain said adhesive, such as use of said cured composition as at least one substrate for bonding by an adhesive?  Is said composition to be used as said sealant or the subject of what is intended to be sealed?  Is said claimed composition intended to be used as the ink composition in the method or used for bonding or obtaining a part within the inkjet system to use an ink composition?  Clarification is requested.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 8 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claims 8 and 18, in view of the dependence on claim 1, it is unclear how in the definition for Formula(s) (I) and (II) how both R2 and R3 be the same and both comprise the lower limit of 2 carbon atoms, since the definition requires at least six carbon atoms (see queries above).  At least for the definition in the instance both R2 and R3 are the same and selected to be 2 carbon atoms is not further limiting in the definition for claim 8 since 2 + 2 is only 4 carbon atoms.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claim(s) 1-7, 10-17, 19-23, and 26-28 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bernard et al (WO2004/072192).
Bernard sets forth matte or satin coating compositions.  Said compositions comprise (a) an organic binder; (b) 0.5 - 20 of colloidal silica; and c) at least one salt of a multivalent metal whose valency ranges from 2 -4, said metal salt comprising: i) at least ethylenic unsaturated carboxylic anhydride or acid.  Said metal salt is derivative corresponding to general carboxylic acid formula: R(CO2H)N wherein R is selected from: alkyl in C1-C12 preferably C1-C6, cycloalkyl or aryl, alkyl or aralkyl in C6-C12 and n is from 1 4—see page 2, lines 45-59 and lines 67-77; page 3, lines 84-87,89-95.  Said multivalent metals may be selected from calcium, barium, zinc, cobalt, magnesium, copper, aluminum, titanium and zirconium, wherein zinc, calcium, cobalt, and magnesium being preferred, where zinc is most preferred—see page 3, lines 95-97.  
Bernard sets forth said multivalent metal said comprising ethylenic unsaturation can be selected from salts of unsaturated carboxylic acids or anhydride or hemiester salts of a diacid or dianhydride—see page 3, lines 99-103.  Said unsaturated carboxylic acids or anhydrides are set forth on page 3, line 7 to page 4, line 131.  
Bernard sets forth the organic binder can be a reactive organic binder comprising, at least, at least one reactive oligomer and/or at least one reactive diluent, wherein the reactive oligomer has molecular weight, preferably, not exceeding 10,000—see page 5, lines 172-175.  Said reactive organic binder comprises at least one radical initiation system, such as a photoinitiator—see page 5, lines 202-205.  Said reactive oligomer may be a urethane (meth) acrylic oligomer; a reactive acrylic oligomer, an epoxy (meth) acrylate oligomer; a polyester (meth) acrylate oligomer, and the like found on page 6, lines 229-236.  
Bernard sets forth in example D1 a coating composition comprising 55.55 parts of a urethane diacrylate oligomer (CN981); 18.5 parts of hexanediol diacrylate; 18.5 parts of isobornyl 
One primary difference is Bernard does not expressly set forth the molecular weight of said CN981; however, the overall teachings of the reference sets forth said molecular weight is preferably 10000 or less—page 5.  Another primary difference is Bernard does not expressly set forth the Tg of the homopolymer of component or the method of obtaining such c); however, inherently has a Tg of 359 deg. C per the Polymer Properties Database; however, it is not stated by which method said Tg is obtained.  However, it is deemed it is not clear if there would be a difference in said TG is measured by the test in said claims.  However, since The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        


/SMc/